Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,943,375. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same essential invention.

Claims 2-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,363,107. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same essential invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 6-11, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talarico et al. (U.S. Patent Application Publication 2007/0078484) in view of Spillman, Jr. et al. (U.S. Patent 6,206,835) in view of Pohl (“A Review of Wireless SAW Sensors”, IEEE TRANSACTIONS ON ULTRASONICS, FERROELECTRICS, AND FREQUENCY CONTROL, VOL. 4, NO. 2, MARCH 2000) in view of Artale (U.S. Patent Application Publication 2011/0015632) in view of Ramstein et al. (U.S. Patent Application Publication 2011/0046659).

Regarding claims 2, 6-9, 13-16, and 20, Talarico et al. disclose a surgical instrument (“‘grasper” 10, see [0028] and figures 1-7) comprising: 
a distal portion; and 
a force sensor (“sensor” 24/58 in the form of a MEMS sensor, see [0056] and figures 1-7), mounted on said distal portion of said surgical instrument and wireless data/signal transmission of the force data to a computer (“computer’”’ 66/74, see [0061] and figures 1-7). 
Talarico et al. fail to disclose:
1) the force sensor comprises a wireless package providing wireless identification information of said surgical instrument and that the wireless package includes a surface acoustic wave strain sensor, 
2) said surface acoustic wave strain sensor includes identification information of said surgical instrument,
3) the wireless force sensor package mounted on a non-contact surface of a surgical instrument jaw, and
4) providing and the provision of haptic force feedback to a finger of the surgeon based on strain information.
Like Talarico, Spillman, Jr. et al. disclose a medical implant device having a force/strain sensor 68 and teach using a SAW sensor as an alternative to a MEMS sensor in order to measure and report forces, see col. 5:16-50. 
Pohl gives a review of wireless SAW sensors and teaches the use of wireless SAW sensors/sensor packages and that wireless SAW sensors in addition to provide strain/force data can also provide the sensor with a 32-bit code in order to distinguish that particular sensor from other sensors, see page 323 section E. Multiple Access.  As is well known in the wireless/passive saw sensor art, wireless/passive saw sensor provide the benefits of miniaturerized sensors, no need for power sources for the saw sensors as they used antennas, excel signal-to-noise ratios, and the ability to distinguish 230 sensors. 
Like Talarico and Spillman, Jr. et al., Artale discloses a medical device (a forceps device) measuring force and teaches disposing the force sensors 170a-170d a non-contact surface of a surgical instrument jaw as a known and workable way of protecting the force sensors from the exterior environment and in order to provide force feedback during the procedure (see abstract, and abstract, [0030], [0038] and figures 1A-1C).
And finally like Talarico and Artale discloses, Ramstein et al. disclose a medical forceps device having force sensing capabilities and teach providing the forceps device with a tactile/haptic force feedback (“haptic feedback system 17,” see [0015], [0018], [0021] and figures 1 and 3) to a handle (see one of the elements #16 in figures 1or 3, and ) that is configured to accommodate the finger of the surgeon, wherein the haptic force feedback is based on strain information.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Talarico et al., as taught by Spillman, Jr. et al. and Pohl, to use a SAW strain/force wireless sensor with the ability provide strain data and a unique code identifying the sensor/instrument in order to provide the benefits of miniaturerized sensors, no need for power sources for the saw sensors as they used antennas, excel signal-to-noise ratios, and the distinguishability of 2°° sensors/instruments, as further taught by haptic force feedback, to dispose the force sensors or force sensor package a non-contact surface of a surgical instrument jaw as a known and workable way of protecting the force sensors from the exterior environment and in order to provide force feedback during the procedure, and as further taught by Ramstein et al., to provide the forceps device with a tactile/haptic force feedback to a handle of the forceps device that is configured to accommodate the finger of the surgeon, wherein the haptic force feedback is based on strain information in order to provide a known and workable force feedback that the surgeon can feel.

Regarding claims 3-4, 10-11, 17-18, and 20, Talarico et al. in view of Spillman, Jr. et al. in view of Pohl in view of Artale in view of Ramstein et al. disclose the claimed invention, see figure 4 of Talarico et al. which clearly discloses a lever (“trigger” 22, also see [0030]) and figures 1 and 3 of Ramstein et al. which clearly disclose a pad (“haptic feedback system 17”) a pad on the lever (“trigger”).

Claims 5, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talarico et al. (U.S. Patent Application Publication 2007/0078484) in view of Spillman, Jr. et al. (U.S. Patent 6,206,835) in view of Pohl (“A Review of Wireless SAW Sensors”, IEEE TRANSACTIONS ON ULTRASONICS, FERROELECTRICS, AND FREQUENCY CONTROL, VOL. 4, NO. 2, MARCH 2000) in view of Artale (U.S. Patent Application Publication 2011/0015632) in view of Ramstein et al. (U.S. Patent Application Publication 2011/0046659) as applied to claims 2, 9, and 16 above, and further in view of Official Notice.


Regarding claims 5, 12, and 19, above but fail to disclose interrogator antenna and the accompanying interrogator. However, the examiner takes Official Notice of the recited interrogator antenna and wireless interrogator, as it is well known in the wireless SAW sensor art that interrogator antenna and wireless interrogator are necessary parts of the complete system employing wireless SAW sensors, see many of the references that Applicant supplied in the 07/15/2010 IDS in the prosecution history of Application 12/634,489 (now issued as U.S. Patent 8,628,518 – which is in the lineage of priority documents of this Application). If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse is inadequate, the examiner should include an explanation as to why it was inadequate,” see MPEP 2144.03C. Additionally, Talarico et al. disclose the computer while the interrogator has already been shown to be obvious.


Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: on 11/03/2022 the examiner spoke with Ms. Nancy Vashaw (Reg. No. 50,501) to explain that amending the claims to recite “a wireless force sensor package mounted on an external non-contact surface of a surgical instrument jaw” would distinguish over the prior art.  Ms. Vashaw called back later that day and indicated the need to file another IDS and that the examiner should enter the non-final rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792